IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

EMANUELE R SARNELLI,                NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-1028

REEMPLOYMENT
ASSISTANCE    APPEALS
COMMISSION AND OVEN
PGA LLC,

      Appellee.


_____________________________/

Opinion filed September 7, 2016.

An appeal from an order of the Reemployment Assistance Appeals Commission.
Frank E. Brown, Chairman.

Emanuele R. Sarnelli, pro se.

Norman A. Blessing, General Counsel, Amanda L. Neff, Executive Senior Attorney,
Reemployment Assistance Appeals Commission, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

MAKAR, JAY, and M.K. THOMAS, JJ., CONCUR.